Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated July 14, 2002. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claims 1, 5, 7-8 and 10 stand rejected under 35 U.S.C. 103 as being unpatentable over Dal Ziliio et al. (US Patent Application Publication No. 2017/0009361 A1) in view of Tomaszewski et al. (US Patent No. 4,466,865).
	Regarding claim 1, Dal Ziliio teaches a controlled method for depositing a hard chromium or hard chromium alloy layer on at least one substrate, the method comprising the steps: 
(a) providing an aqueous deposition bath (= an electroplating bath) [page 1, [0014]], wherein the bath comprises: 
- trivalent chromium ions (= at least one trivalent chrome salt) [page 1, [0015]], 
- bromide ions (= the bromide salts are more preferred) [page 2, [0029]], 
- alkali metal cations in a total amount of 0 mol/L to 1 mol/L, based on the total volume of the deposition bath (= 0 mol /L), and the bath has 

- a target pH within the range from 4.1 to 7.0 (= moreover, the electroplating bath has a pH from 4 to 7) [page 1, [0019]], 
(b) providing the at least one substrate (= a substrate) [page 2, [0032]] and at least one anode (= the anodes) [page 2, [0038]], 
(c) immersing the at least one substrate in the aqueous deposition bath (= immersing a substrate in the electroplating bath) [page 2, [0034]] and applying an electrical direct current (= the current applied in the electrolyte can be a direct current) [page 3, [0044]] such that the hard chromium or hard chromium alloy layer is deposited on the at least one substrate, the at least one substrate being the cathode (= applying an electrical current to deposit the chromium on the substrate) [page 2, [0035]], and the average layer thickness of the hard chromium or hard chromium alloy layer is 2.0 um or more (= as the layers are provided with thickness of 10 to 400 µm the layers can be used for high wear and/or corrosion resistance applications) [page 1, [0020]].
The method of Dal Ziliio differs from the instant invention because Dal Ziliio does not disclose the following:
a.	Wherein during or after step (c) the pH of the deposition bath is lower than the target pH, (d) adding NH4OH and/or NH3 during or after step (c) to the deposition bath such that the target pH of the deposition bath is recovered.  
Dal Ziliio teaches an electroplating bath for depositing chromium is provided which comprises: 
(a) 100 to 400 g/L of at least one trivalent chrome salt, 
(b) 100 to 400 g/L of at least one complexing agent,

(c) 1 to 50 g/I of at least one halogen salt and
(d) 0 to 10 g/L of additives (page 1, [0014] to [0018]).

Moreover, the electroplating bath has a pH from 4 to 7 (page 1, [0019]].
Tomaszewski teaches:
	The electrodeposition of chromium in any one of a variety of trivalent chromium electrolytes of the types heretofore proposed or used. Such trivalent chromium electrolytes contain as their essential ingredients, trivalent chromium ions, complexing agents for maintaining the trivalent chromium ions in solution, and hydrogen ions present in an amount to provide an acidic pH (col. 4, lines 7-14).

	The electrolyte further contains a hydrogen ion concentration sufficient to render the electrolyte acidic. The concentration of the hydrogen ion is broadly controlled to provide a pH of from about 2.5 up to about 5.5 while a pH range of about 3 to 3.5 is particularly satisfactory.  The initial adjustment of the electrolyte to within the desired pH range can be achieved by the addition of any suitable acid or base compatible with the bath constituents of which hydrochloric or sulfuric acid and/or ammonium or sodium carbonate or hydroxide are preferred. During the use of the plating solution, the electrolyte has a tendency to become more acidic and appropriate pH adjustments are effected by the addition of alkali metal and ammonium hydroxides and 
carbonates of which the ammonium salts are preferred in that they simultaneously replenish the ammonium constituent in the bath (col. 6, lines 6-22).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified step (c) described by Dal Ziliio with wherein during or after step (c) the pH of the deposition bath is lower than the target pH, (d) adding NH4OH and/or NH3 during or after step (c) to the deposition bath such that the target pH of the deposition bath is recovered because Tomaszewski teaches chromium electrolytes similar to the electroplating baths of Dal Ziliio. Thus, during the use of the electroplating baths of Dal Ziliio, the electroplating baths has a tendency to become more acidic and appropriate pH adjustments are effected by the addition of ammonium hydroxide.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	Wherein the hard chromium or hard chromium alloy layer deposited in step (c) has an 
average surface roughness Ra of 0.6 µm or less, based on an average layer thickness of at least 20 µm.  
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Dal Ziliio combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	Regarding claim 5, Dal Ziliio teaches wherein the aqueous deposition bath does not contain sulfur containing compounds with a sulfur atom having an oxidation number below +6 (= it is essential that the electroplating bath is substantially free of divalent sulphur compounds) [page 1, [0019]].

	Regarding claim 7, Dal Ziliio teaches wherein in step (c) the hard chromium or hard 
chromium alloy layer is directly deposited onto the at least one substrate, or thePage 2 of 11Application No. 16/495,122 Docket No. ATODPO244WOUSat least one substrate defined in step (b) additionally comprises a nickel or nickel alloy layer and in step (c) the hard chromium or hard chromium alloy layer is deposited thereon (= to deposit the 
chromium on the substrate) [page 2, [0035]].
	Regarding claim 8, Dal Ziliio teaches wherein the average layer thickness of the hard chromium or hard chromium alloy layer deposited in step (c) is 5.0 µm or more (= as the layers are provided with thickness of 10 to 400 µm the layers can be used for high wear and/or corrosion resistance applications) [page 1, [0020]].
	Regarding claim 10, Dal Ziliio teaches wherein the at least one substrate and the at least one anode are present in the aqueous deposition bath such that the trivalent chromium ions are in contact with the at least one anode (= the electroplating bath can be separated from the anode by a membrane) [page 2, [0037]].

II.	Claim 9 has been rejected under 35 U.S.C. 103 as being unpatentable over Dal Ziliio et al. (US Patent Application Publication No. 2017/0009361 A1) in view of Tomaszewski et al. (US Patent No. 4,466,865) as applied to claims 1, 5, 7-8 and 10 above, and further in view of Takahashi (US Patent Application Publication No. 2008/0274373 A1).
	The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Dal Ziliio et al. in view of Tomaszewski et al. as applied to claims 1, 5, 7-8 and 10 above, and further in view of Takahashi has been withdrawn in view of Applicant’s argument.

Continued Response
Claim Rejections - 35 USC § 103
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dal Ziliio et al. (US Patent Application Publication No. 2017/0009361 A1) in view of Tomaszewski et al. (US Patent No. 4,466,865) as applied to claims 1, 5, 7-8 and 10 above.
	Dal Ziliio and Tomaszewski are as applied above and incorporated herein.
Regarding claim 9, the method of Dal Ziliio differs from the instant invention because Dal Ziliio does not disclose wherein the hard chromium or hard chromium alloy layer deposited in step (c) has an average surface roughness Ra of 0.4 µm or less, based on an average layer thickness of at least 20 µm.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Dal Ziliio combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the 

process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the rejection does not rely on Takahashi applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this 
Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The 

examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 29, 2022